Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 1 of 19 Page ID #:2548
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 2 of 19 Page ID #:2549
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 3 of 19 Page ID #:2550
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 4 of 19 Page ID #:2551
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 5 of 19 Page ID #:2552
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 6 of 19 Page ID #:2553
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 7 of 19 Page ID #:2554
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 8 of 19 Page ID #:2555
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 9 of 19 Page ID #:2556
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 10 of 19 Page ID
                                 #:2557
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 11 of 19 Page ID
                                 #:2558
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 12 of 19 Page ID
                                 #:2559
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 13 of 19 Page ID
                                 #:2560
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 14 of 19 Page ID
                                 #:2561
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 15 of 19 Page ID
                                 #:2562
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 16 of 19 Page ID
                                 #:2563
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 17 of 19 Page ID
                                 #:2564
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 18 of 19 Page ID
                                 #:2565
Case 2:18-cv-00617-RGK-GJS Document 110 Filed 05/06/19 Page 19 of 19 Page ID
                                 #:2566
